DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2020 has been entered.
Status of Claims
Currently claims 1-13 are pending, claims 1, 9, and 10 are amended, and claim 4 is withdrawn. 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6, and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumida (U.S. 5,954,274) in view of Oge (U.S. 2019/0301412).
With respect to claim 1, Sumida discloses a fuel injection device (title) comprising: a valve element (figure 2, #16) that is disposed to be seated on or unseated from a valve seat (figure 2, #15);
a plurality of guide parts structured to slidably guide the valve element (figure 2, #17); and 

one guide part among the plurality of guide parts is formed to have a longer circumferential length than that of another guide part (figure 6, discloses multiple #17s of varying thickness along the circumferential length, i.e. some of the#17s are longer/thicker/ then others, this is also seen in figures 2 and 3). But fails to disclose, the one guide part and the valve element are configured to generate and direct a radial force of fuel flowing through the flow path responsive to an opening of the valve element to move the valve element to a side of the one guide part. Sumida discloses a radial force of fuel flowing through the flow path, as there is pressurized fuel within #13 acting on both the outer wall of #16 and the inner wall of #13, column 3 line 62 to column 4 line 9, as it is noted the armature and the needle which is integrally constructed with it move up and down and the highly pressured fuel is within acting on the needle. The noted radial force, being the force of fuel as it acts on the needle. 
Oge, figures 2 and 3, discloses a valve of a fuel injector drawn towards a side of the guide part it is within when it is being closed/open, paragraph 0008, "Indeed under very high pressure and very fast needle displacements, the needle member can slightly bend or be angled relative to the nozzle body axis and, when the needle reaches the closed position an initial contact between the two seating faces occurs before they get in sealing abutment closing the fluid communication toward the spray holes." Where due to the very high force of fluid and that of the opening/closing of the valve the valve as seen in figure 2, can contact a side of the guide before itself is correctly seated. Oge corrects this well-known problem by adapting to the changes in pressure around the fuel injectors needle (paragraph 0011).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a corrective mechanism as disclosed by Oge into the valve 
With respect to claim 6, Sumida discloses the guide parts and the flow path are formed plane-symmetrically (figure 6, the noted plane symmetric) with respect to a symmetric plane passing through a central axis of the valve element, as a boundary (figures 2 and 6, the noted plane in which figure 6 shows the plane denoted in figure 2).
With respect to claim 8, Sumida discloses the flow path is constituted by a plurality of flow Paths (figure 6) having different shapes in a cross section perpendicular to a central axis of the valve element (figure 6 discloses, the flows paths exits (where they are then perpendicular to a central axis) a re of varying length because the#17's are noted as being different in size, this is best show in figure 6 where the cap between#17 and #13 is, showing that the sides of #17 are different).
With respect to claim 9, Sumida discloses a fuel injection device (title) comprising: a plurality of guide parts (figure 6, #17) to guide a side of a valve element (figure 2, #16); and a plurality of flow 
the plurality of flow paths are arranged at unequal intervals in the circumferential direction (figure 6, as noted that the space between#17 and #13 is different (the noted different shape gapes) would further disclose that the # 17s are different in size and thus their flow paths would be unequal about the circumference centered around the valve), the one guide part having a longer circumferential length than another guide part of the plurality of guide parts (figure 7, bottom thickness of #17 on the right being greater than that of the left). But fails to disclose, the one guide part and the valve element are configured to generate and direct a radial force of fuel flowing through the flow path responsive to an opening of the valve element to move the valve element to a side of the one guide part. Sumida discloses a radial force of fuel flowing through the flow path, as there is pressurized fuel within #13 acting on both the outer wall of #16 and the inner wall of #13, column 3 line 62 to column 4 line 9, as it is noted the armature and the needle which is integrally constructed with it move up and down and the highly pressured fuel is within acting on the needle. The noted radial force, being the force of fuel as it acts on the needle.
Oge, figures 2 and 3, discloses a valve of a fuel injector drawn towards a side of the guide part it is within when it is being closed/open, paragraph 0008, "Indeed under very high pressure and very fast needle displacements, the needle member can slightly bend or be angled relative to the nozzle body axis and, when the needle reaches the closed position an initial contact between the two seating faces occurs before they get in sealing abutment closing the fluid communication toward the spray holes." Where due to the very high force of fluid and that of the opening/closing of the valve the valve as seen in figure 2, can contact a side of the guide before itself is correctly seated. Oge corrects this well-known problem by adapting to the changes in pressure around the fuel injectors needle (paragraph 0011).

With respect to claim 10, Sumida discloses a fuel injection device (title) comprising: a guide member (figures 2-6, #17) formed with a plurality of flow paths (figure 6, the paths between #17/13), the guide member comprising a plurality of guide parts (figure 6, #7 equating to #17) including a first guide part longer in a circumferential direction than a second guide part (figure 6, discloses multiple # 17s of varying thickness along the circumferential length, i.e. some of the#17s are longer/thicker/ then others, this is also seen in figures 2 and 3,this can also be seen in figure 7, where the bottom of #17 is longer in a thickness (as noted on the right)then the guide part of the left); and a valve element slidably inserted through the guide member (figure 2, valve element #16), wherein 
the guide member generates a pressure difference and a force in a radial direction with respect to the valve element at a time of valve opening (figure 2-3, as the valve opens (and the more it opens) the pressure difference in a radial direction with respect to the guide and valve element drops, as the pressure is leaving the system, noting that the pressure in the chamber itself between the housing and the needle generates a force on the needle, i.e. when the system is closing/closed/opening the high 
Oge, figures 2 and 3, discloses a valve of a fuel injector drawn towards a side of the guide part it is within when it is being closed/open, paragraph 0008, "Indeed under very high pressure and very fast needle displacements, the needle member can slightly bend or be angled relative to the nozzle body axis and, when the needle reaches the closed position an initial contact between the two seating faces occurs before they get in sealing abutment closing the fluid communication toward the spray holes." Where due to the very high force of fluid and that of the opening/closing of the valve the valve as seen in figure 2, can contact a side of the guide before itself is correctly seated. Oge corrects this well-known problem by adapting to the changes in pressure around the fuel injectors needle (paragraph 0011).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a corrective mechanism as disclosed by Oge into the valve element of Sumida, to allow for the shift in the valve element such that when it gets drawn to one side of the guide part due to the pressure of the fuel as it opens or closes it can correct itself to a desired positon. Noting, that such response to the valve element is well known and a problem in the art and would already be occurring in such a valve as Sumida. Both prior art utilized pressurized fuel within the chamber housing the valve needle, the pressurized force exerts a radial force on the needle (being a pressurized fuel in a space it exerts a force on both the outer housing wall and the inner needle), the utilization of Ogre into Sumida is such that the valve of Sumida being angled can correctly going into the desired position even with the force of the armature and that of the pressurized fuel are acting on it (where Ogre discloses such high pressures acting on the fast needle displacement in paragraph 0008). 
With respect to claim 11, Sumida discloses the plurality of guide parts and the plurality of flow paths (figures 6 and 7, #7/17 with the flow paths between them) are formed plane-symmetrically with respect to a symmetric plane passing through a central axis of the valve elements as a boundary, figure 6 clearly discloses the plane-symmetry of these flow paths and the guide parts, as they are mirrored and spaced equally about the central axis).
With respect to claim 12, Sumida discloses the plurality of guide parts are integrally formed within an injection hole-forming member (figure 7, where #17 is formed within #13/15). The examiner notes integral is defined by Merriam-Webster dictionary as "formed as unit with another part" thus the guide members with the injection hole forming member are integrally formed as they forms the fuel injector nozzle/ flow path from the inlet to the outlet.

Claim 2-3, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumida in view of Oge as rejected in claim 1, and further in view of Buehner (U.S. 2012/0305674).
With respect to claim 2, Sumida discloses the fuel injection device of claim 1, and discloses the guide part of longest length, but fails a plurality of fuel injection holes arranged circumferentially, wherein a fuel injection hole, among the plurality of fuel injection holes, which is disposed on an opposite side to a guide part of the plurality of guide parts which has a longest circumferential length is formed to have a smaller angle formed between a central axis of the fuel injection hole and a central axis of the valve element than that of a fuel injection hole disposed a side of the guide part having the longest circumferential length.
Buehner discloses varying fuel injection holes in a fuel injector (figure 2), noting that there are smaller and larger angles with respect to how the fuel injection holes are angled (angle of A is smaller 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate multiple fuel injection holes at varying angles as disclosed by Buehner into the system of Sumida to allow for optimal distribution of fuel spray. Furthermore, it would have been obvious to place a fuel injection hole disposed on an opposite side to the guide part having a longest circumferential length among the plurality of fuel injection holes is formed to have a smaller angle formed between a central axis of the fuel injection hole and a central axis of the valve element than that of a fuel injection hole disposed on the guide part side having the longest circumferential length, since the location of the holes of Buehner with respect to the guide portions of the swirler of Sumida would have resulted in a desired spray pattern to occur, and it has been held that rearranging parts of an invention (in this case the relation of the holes and their angle to that of the guide parts) involves only routine skill I the art. MPEP 2144.04.
With respect to claim 3, Sumida discloses the fuel injection device according to and discloses the guide part of longest length, but fails to disclose a plurality of fuel injection holes arranged circumferentially, wherein a fuel injection hole, among the plurality of fuel injector holes, which is disposed on an opposite side to a guide part of the plurality of guide parts which has a longest circumferential length is formed to have a smaller angle formed between a central axis of the fuel injection hole and a central axis of the valve element than that of another fuel injection hole.
Buehner discloses varying fuel injection holes in a fuel injector (figure 2), noting that there are smaller and larger angles with respect to how the fuel injection holes are angled (angle of A is smaller than that of B). This makes it possible to generate and inject a fuel spray that is optimally distributed three-dimensionally also in direction of the longitudinal injector axis, paragraph 0007.

With respect to claim 5, Sumida discloses the fuel injection device according to claim 1 and discloses the guide part of longest length, but fails to disclose a plurality of fuel injection holes arranged circumferentially, wherein a fuel injection hole disposed on an opposite side to a guide part. Among the plurality of guide parts, having a longest circumferential length among the plurality of fuel injection holes is formed to have a larger hole diameter than that of a fuel injection hole disposed on the guide part side having the longest circumferential length.
Buehner discloses varying fuel injection holes in a fuel injector (figure 2), noting that there are smaller and larger in diameter (figure 1, diameter of 40, 50, 60, 70, 80, and 90). The large dimensional of large variation differences between the individual jet lengths or injected fuel submasses of the fuel injector. As a consequence, a virtually ideal spray distribution is able to be achieved inside the combustion chamber. (Paragraph 0008).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate multiple fuel injection holes at varying diameters as disclosed by Buehner into the system of Sumida to allow for optimal distribution of fuel spray. Furthermore, it would 
With respect to claim 7, Sumida has disclose the fuel injection device according to claim 6, but fails to disclose a plurality of fuel injection holes arranged circumferentially, wherein the plurality of fuel injection holes a re formed plane-symmetrically with respect to the symmetry plane as a boundary.
Buehner discloses a plurality of fuel injection holes (figure 1) being arranged circumferentially (figure 1, the holes 4-9's arrangement), and noted being formed plane-symmetrically with respect to the symmetry plane as a boundary (figure 1, as all the holes are symmetric with regards to a common radius as seen in figure 1). Further discloses, paragraph 0007-0008, that such utilization of multiple fuel injection holes in such a manner allows for an ideal spray distribution to be achieved inside the combustion chamber.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the fuel injection holes and their noted placement in Buehner into the system of Sumida to allow for an ideal spray distribution to be achieved inside the combustion chamber.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumida in view of Oge as applied to claim 9 above, and further in view of Nakayama (US 7,021,274).
With respect to claim 9, Sumida discloses the flow paths, noting there is a first and second flow path of what is in figure 6, but fails to disclose a first flow path of the plurality of flow paths has a 
Nakayama, figure 13, discloses a fluid path 13a that has a larger cross sectional area then a fluid path 13. Allowing for desired spray patterns to occur such as shown in figure 14).
It would have been obvious to one having ordinary skill in the art to change the cross sectional area of fluid paths in a swirler such as is disclosed by Nakayama into a fuel injector nozzle of Sumida to allow for a desired spray pattern to be obtained.
Response to Arguments/Amendments
	The Amendment filed (12/09/2020) has been entered. Currently claims 1-13 are pending, claims 1, 9, and 10 are amended, and claim 4 is withdrawn. Applicants amendments to the claims has failed to overcome each and every rejection previously set forth in the Office Action dated (09/09/2020). 	
Applicant's arguments filed 12/09/2020 have been fully considered but they are not persuasive. Applicant’s arguments are that there is no radial force of fuel flowing through the flow path responsive to an opening of the valve element to move the valve element to a side of the one guide part. The examiner respectfully disagrees, as disclosed by Oge and well known in the art, there is a high pressurized fuel in the chamber where the needle is. Said fuel is acting on both the housing and the needle itself (as the force of the fuel would be acting in all directions being a high pressurized fuel supplying to a closed area when the valve is closed). Sumida discloses that their needle is angled, so as the needle opens up, the side of which the needle moves from first is going to generate a force against the needle (as Oge again discloses the force acting on the needle causes bending or to be angled relative to the nozzle body axis, this angling/bending occurring towards the sidewalls of the housing and to the sidewalls of the guide part within the housing). Oge is relied upon to disclose what is known to be happening in systems such as Sumida, that the valve is going to be moved (bent/angled) with respect to . 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397.  The examiner can normally be reached on M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH A GREENLUND/               Primary Examiner, Art Unit 3752